DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed February 4, 2021 and November 19, 2021 have been placed in the application file and the information referred to therein have been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 20150373149 granted to Lyons and further in view of US patent publication 20210218737 granted to Bhagvath.
Regarding claim 1, Lyons discloses an authorization server 191 obtaining authorization information of a user associated with an intelligent electronic device  (see paragraphs [0148]-[0151]) and communicating the authorization information to the IED (see paragraph [0152] and authenticating the user (see paragraph [0156]). The authorization server further receives requests (commands) form the user and communicates the requests to the IED to allow operations based on the requests (see paragraphs [0153]-[0154] and Figure 12. Lyons discloses the requests include the access token to retrieve, access, view, subscribe, or modify data elements within a smart environment. Lyons further discloses the smart environment includes intelligent devices (see paragraphs [0044]; and [0047]-[0048]). Lyons fails to specifically teach communicating to the IED via a Media Access Control Security (MACsec) Key Agreement (MKA) protocol. In an analogous art, Bhagvath discloses communicating information to an IED (see paragraph [0035] (. . . A UE may be . . . smart meters/sensors, industrial manufacturing equipment, . . .)) via a MACsec (see paragraphs [0049]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices.
Regarding claim 2, Lyons as modified above further discloses transmitting the authorization information comprises sending the authorization information in an MKA message with a parameter set indicating that the message includes the authorization information.” see Bhagvath; paragraphs [0010] and [0027]. Bhagvath discloses TLV  MACsec messages where the TLV serves as the indicators within the parameter set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices.
Regarding claim 3, Lyons as modified above further discloses the authorization information comprises token based authentication (TBA) information.” see Lyons; paragraphs [0147]-[0148]. Lyons discloses the use of tokens for authenticating a user. 
Regarding claim 4, Lyons as modified above further discloses the TBA information comprises: privilege information that indicates that the user is allowed to perform the one or more commands on the IED; and authentication information that allows the TBA information to be verified that it is authentic.” see Lyons; paragraphs [0147]-[0148]. Lyons discloses permissions for a specific functionality (e.g., viewing thermostat data, etc.) and validating token information. 
Regarding claim 5, Lyons as modified above further discloses the processor is configured to execute instructions stored on the memory to cause operations comprising transmitting the TBA information and the one or more commands to the IED to allow the IED to determine authenticity of the TBA information and to perform the one or more commands upon verifying the authenticity.” see Lyons; paragraphs [0153]-[0154]. 
Regarding claim 6, Lyons as modified above further discloses the processor is configured to execute instructions stored on the memory to cause operations comprising: receiving password information from the user; and generating the authentication information associated with the IED based on the password information.” see Lyons; paragraph [0150]. 
Regarding claim 7, Lyons as modified above further discloses the processor is configured to execute instructions stored on the memory to cause operations comprising transmitting an access control list as the authorization information to control communication allowed on the IED without physically accessing the IED.” see Lyons; paragraphs [0147]-[0148]. Lyons discloses a list of scopes that control communication on an IED. 
Regarding claim 8, Lyons as modified above further discloses the access control list comprises MAC addresses, internet protocol (IP) addresses, logical or physical ports, or any combination thereof indicating other devices and services allowed to be used in communication with the IED.” see Bhagvath; paragraphs [0018] and [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices. 
Regarding claim 9, Lyons as modified above further discloses the processor is configured to execute instructions stored on the memory to cause operations comprising establishing, via MKA protocol, a connectivity association (CA) between the key server and the IED upon verifying the authorization information.” see Bhagvath; paragraphs [0010]-[0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices.
Regarding claim 10, Lyons discloses a non-transitory, computer readable medium (see paragraphs [0153] and [0230]) comprising instructions for obtaining an access control list associated with an intelligent electronic device  (see paragraphs [0148]-[0151]) and communicating the authorization information to the IED (see paragraph [0152] and authenticating the user (see paragraph [0156]). The authorization server further receives requests (commands) form the user and communicates the requests to the IED to allow operations based on the requests (see paragraphs [0153]-[0154] and Figure 12. Lyons discloses the requests include the access token to retrieve, access, view, subscribe, or modify data elements within a smart environment. Lyons further discloses the smart environment includes intelligent devices (see paragraphs [0044]; and [0047]-[0048]). Lyons fails to specifically teach communicating to the IED via a Media Access Control Security (MACsec) Key Agreement (MKA) protocol. In an analogous art, Bhagvath discloses communicating information to an IED (see paragraph [0035] (. . . A UE may be . . . smart meters/sensors, industrial manufacturing equipment, . . .)) via a MACsec (see paragraphs [0049]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices.
Regarding claim 11, Lyons as modified above further discloses a non-transitory, computer-readable medium of claim 10, wherein the instructions are configured to be executed by the processor to cause operations comprising transmitting the access control list as the authorization information to control communication allowed on the IED without physically accessing the IED.” see Lyons; paragraphs [0147]-[0148]. Lyons discloses a list of scopes that control communication on an IED.
Regarding claim 12, Lyons as modified above further discloses a non-transitory, computer-readable medium of claim 10, wherein the instructions are configured to be executed by the processor to cause operations comprising sending the access control list in an MKA message with a parameter set type that indicates the message includes access control information.” see Bhagvath; paragraphs [0010] and [0027]. Bhagvath discloses TLV  MACsec messages where the TLV serves as the indicators within the parameter set. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices. 
Regarding claim 13, Lyons as modified above further discloses the instructions are configured to be executed by the processor to cause operations comprising cryptographic authentication and optional encryption, via the IED, the access control list using a connection association key.” see Bhagvath; paragraphs [0010]-[0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices. 
Regarding claim 14, Lyons as modified above further discloses a non-transitory, computer-readable medium of claim 10, wherein the access control list comprises MAC addresses, internet protocol (IP) addresses, ports, or any combination thereof indicating other devices and services allowed to be used in communication with the IED.” see Bhagvath; paragraphs [0018] and [0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices. 
Regarding claim 15, Lyons discloses a method of obtaining authorization information of a user associated with an intelligent electronic device  (see paragraphs [0148]-[0151]) and communicating the authorization information to the IED (see paragraph [0152] and authenticating the user (see paragraph [0156]). The authorization server further receives requests (commands) form the user and communicates the requests to the IED to allow operations based on the requests (see paragraphs [0153]-[0154] and Figure 12. Lyons discloses the requests include the access token to retrieve, access, view, subscribe, or modify data elements within a smart environment. Lyons further discloses the smart environment includes intelligent devices (see paragraphs [0044]; and [0047]-[0048]). Lyons fails to specifically teach communicating to the IED via a Media Access Control Security (MACsec) Key Agreement (MKA) protocol. In an analogous art, Bhagvath discloses communicating information to an IED (see paragraph [0035] (. . . A UE may be . . . smart meters/sensors, industrial manufacturing equipment, . . .)) via a MACsec (see paragraphs [0049]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices.
Regarding claim 16, Lyons as modified above further discloses establishing an MKA connection association between the key server and the IED upon verifying the authorization information.” see Bhagvath; paragraphs [0010]-[0015]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of MACsec between devices as taught in Bhagvath with the smart devices taught in Lyons. One of ordinary skill in the art would have been motivated to combine the two in order to ensure the protection of all communication traffic between the smart intelligent devices.
Regarding claim 17, Lyons as modified above further discloses receiving a token as the authorization information, wherein the token comprises: privilege information that indicates that a user is allowed to perform one or more allowed commands on the second device; and authentication information that allows the IED to verify that the token is authentic.” see Lyons; paragraphs [0147]-[0148]. Lyons discloses permissions for a specific functionality (e.g., viewing thermostat data, etc.) and validating token information. 
Regarding claim 18, Lyons as modified above further discloses sending a token-based authentication capability message from the IED to the key server indicating that the IED is capable of verifying tokens.” see Lyons; paragraphs [0153]-[0154]. 
Regarding claim 19, Lyons as modified above further discloses automatically preventing communication between the IED and the key server when a set amount of time expires according to the authorization information.” see Lyons; paragraph [0154]. 
Regarding claim 20, Lyons as modified above further discloses transmitting an access control list as the authorization information to control communication allowed on the IED without physically accessing the IED.” see Lyons; paragraphs [0147]-[0148]. Lyons discloses a list of scopes that control communication on an IED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437